Motion by respondent to dismiss appeal from an order of the County Court, Nassau County, dated September 27, 1960, dismissing the indictment against appellant pursuant to section 668 of the Code of Criminal Procedure. Motion granted. This order is an intermediate order which is not appealable (Code Grim. Pro., § 517). This dismissal is without prejudice to appellant’s right to obtain a review of this intermediate order on the appeal, if any, which he may take from the judgment of conviction, if one be rendered (Code Grim. Pro., § 517). Cross motion by appellant to dispense with printing, denied as academic. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.